    Case 2:12-md-02325 Document 6887 Filed 11/08/18 Page 1 of 6 PageID #: 56211



                                 IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                                               CHARLESTON DIVISION

IN RE: AMERICAN MEDICAL SYSTEMS, INC.
PELVIC REPAIR SYSTEM PRODUCTS                  MDL No. 2325
LIABILITY LITIGATION
-------------------------------------------
THIS DOCUMENT RELATES TO THE UNRESOLVED CASES IN THE AMS MDL,
MDL 2325, IDENTIFIED ON THE ATTACHED EXHIBITS A, B, and C


                                PRETRIAL ORDER # 268
         (Order Re: Mandatory Settlement Conference for Certain Unresolved Cases
                               December 5, 6 and 7, 2018)


           Pursuant to Pretrial Order (“PTO”) # 265, counsel recently provided a joint

written report to the court identifying those cases with claims against American

Medical Systems, Inc. or Astora Women’s Health, LLC (as successor in interest to

American Medical Systems, Inc.’s women’s health business) (collectively, “AMS”)1

that remain in the AMS MDL despite good faith discussions contemplated in PTO #

265 over the past several weeks. In PTO # 265, I stated that by today, I would enter

an order identifying the cases wherein a mandatory settlement conference will be

conducted “December 5, 6, or 7, 2018 or such other date as set by the Court.” PTO #

265, p. 2. Upon consideration of the written report submitted to the court and for the

convenience of the parties, counsel and the court, it is ORDERED that the settlement

conferences will be conducted as follows:



                                                            
1
 AMS includes any incorrect or incomplete spellings of American Medical Systems, Inc. or Astora Women’s Health,
LLC, as well as any improperly named successors or parent or affiliated companies, including but not limited to Astora
Holdings, LLC, Astora Women’s Health Holdings, LLC, and Astora Women’s Health Holdings, Inc.
    Case 2:12-md-02325 Document 6887 Filed 11/08/18 Page 2 of 6 PageID #: 56212



       1. For the cases identified on Exhibit A, attached hereto, the court will conduct

          a mandatory settlement conference in those cases beginning on December 5,

          2018, at 9:00 a.m. in room 6200B and continuing from day-to-day thereafter.

       2. For the cases identified on Exhibit B, attached hereto, the court will conduct

          a mandatory settlement conference in those cases beginning on December 6,

          2018, at 9:00 a.m. in room 6200B and continuing from day-to-day thereafter.

       3. For the cases identified on Exhibit C, attached hereto, the court will conduct

          a mandatory settlement conference in those cases beginning on December 7,

          2018, at 9:00 a.m. in room 6200B and continuing from day-to-day thereafter.

         It is further ORDERED that (1) individual plaintiffs whose cases are scheduled

for a settlement conference shall appear in person for the settlement conference with

counsel of record as reflected on the docket sheet for that plaintiff’s case; and (2) any

plaintiff who fails to comply with this PTO may be subject to a substantial sanction,

including dismissal with prejudice.

         The Court DIRECTS the Clerk to file a copy of this order in 2:12-md-2325 and

in the cases identified on Exhibits A, B and C. It shall be the responsibility of the

parties to review and abide by all pretrial orders previously entered by the Court.

The orders may be accessed through the CM/ECF system or the court’s website at

www.wvsd.uscourts.gov.

                                                ENTER: November 8, 2018




                                            2
 
     Case 2:12-md-02325 Document 6887 Filed 11/08/18 Page 3 of 6 PageID #: 56213
                                    Exhibit A

       CIVIL ACTION                                         CONSORTIUM
                             IMPLANT PLAINTIFF
             NO.                                             PLAINTIFF
 1      2:12-cv-00144   OGAS, GLORIA JEAN
 2      2:12-cv-03363   HARTMAN, TRACY                  HARTMAN, RON
 3      2:12-cv-04039   FEBUS, SANDRA LEE
 4      2:12-cv-04528   OWENS, EDITH
 5      2:12-cv-05620   MAYNARD, CONNIE CHRISTINE
 6      2:13-cv-00294   MCKINLEY, SHARON
 7      2:13-cv-07668   FELDER, ANNETTE
 8      2:13-cv-07902   HAMBY, BRIDGET
 9      2:13-cv-07907   BOWMAN, GLORIA                  BOWMAN, SAM
10      2:13-cv-09079   FREIRE, ANGELINA                FREIRE, WILSON
11      2:13-cv-10975   FERRER, LUCIA M.                FERRER, RENE
12      2:13-cv-11940   GUNTER, MARTHA
13      2:13-cv-13307   CUTSHAW, DONNA
14      2:13-cv-15664   WHATLEY, NIPIE
15      2:13-cv-18022   PRICE, JOYCE
16      2:13-cv-19107   GILL, DEBORAH                   GILL, SAMUEL
17      2:13-cv-19227   GAITHER, MITZI
18      2:13-cv-19841   STUKAS, ADELE                   MARTINEZ, RICHARD
19      2:13-cv-19988   MARTIN, LAURA                   MARTIN, MITCHELL
20      2:13-cv-21175   YBARRA, CRUZ
21      2:13-cv-21532   NEHLS, PURITY                   SHAFFER, DARRELL
22      2:13-cv-24361   JAGHAMIN, PATRICIA
23      2:13-cv-26448   COPE, PAULA ANN
24      2:13-cv-27322   SMITH, CATHY
25      2:13-cv-28364   STULL, LINDA M.
26      2:13-cv-31217   MILLER, ALICE
27      2:13-cv-31537   BOTELLO, DELLA MARIE
28      2:13-cv-32625   BONACCI, REBECCA
29      2:13-cv-32662   GRICE, WANDA
30      2:14-cv-03520   MARBURGER, BARBARA
31      2:14-cv-06312   HOLBROOK, VIRGINIA
32      2:14-cv-07382   VINCENT, CHRISTAL               VINCENT, JOHN
33      2:14-cv-10684   BAGHVARDANI, FATOUMEH
34      2:14-cv-17085   MEDINA MARQUEZ, GENOVEVA
35      2:14-cv-18111   JOHNSON, JULIANNE               JOHNSON, WILLIAM
36      2:14-cv-21401   BRADSHAW, HELEN
37      2:14-cv-22484   TYLER, PATRICIA
38      2:15-cv-02997   CARAWAY, MARY SUE
39      2:15-cv-03743   GOWAN, PAULA                    RYAN, RICHARD
40      2:18-cv-00371   CRESPO (DIAZ), MAGALY
41      2:18-cv-00549   JOHNSON, SANDRA
42      2:18-cv-00918   SILVA, CARMEN
43      2:18-cv-00919   NIKOLAI, LINDA
     Case 2:12-md-02325 Document 6887 Filed 11/08/18 Page 4 of 6 PageID #: 56214
                                    Exhibit A

44       2:18-cv-00920   JOHNSON, DOREEN                JOHNSON, KENNETH
45       2:18-cv-00925   PERKINS, JANET
46       2:18-cv-01150   CONWAY, PAULA                  CONWAY, EARL
     Case 2:12-md-02325 Document 6887 Filed 11/08/18 Page 5 of 6 PageID #: 56215
                                    EXHIBIT B


     CIVIL ACTION NO.     IMPLANT PLAINTIFF        CONSORTIUM PLAINTIFF
 1      2:12-cv-08403   NOORDEH, CHERYL           NOORDEH, ARDY
 2      2:13-cv-24013   LEHKY, ELSA
 3      2:14-cv-00502   KRYKEWYCZ, DENISE         KRYKEWYCZ, SR., ALEX
 4      2:17-cv-01558   CLARK, KERRI ANN
 5      2:18-cv-00067   ARNDT, NANCY              ARNDT, LARRY
 6      2:18-cv-00076   ROMAN, JIMENA
 7      2:18-cv-00498   SEILER, DONNA LYNN
 8      2:18-cv-01009   STANKOWICZ, CYNTHIA       STANKOWICZ, JR., RONALD
 9      2:18-cv-01010   ZAVODNY, LYNN
10      2:18-cv-01011   SHERRIN, LAURIE           SHERRIN, DALE
11      2:18-cv-01301   WRIGHT, VICKI
     Case 2:12-md-02325 Document 6887 Filed 11/08/18 Page 6 of 6 PageID #: 56216
                                   EXHIBIT C

       CIVIL ACTION                                CONSORTIUM
                          IMPLANT PLAINTIFF
             NO.                                    PLAINTIFF
 1      2:13-cv-07660   KEITH, TERESA           KEITH, RUSTY
 2      2:13-cv-07661   SEMRAU, SALLY           SEMRAU, MICHAEL
 3      2:13-cv-09198   LAWLER, ROXANNE         LAWLER, MICHAEL
 4      2:13-cv-12295   GRIFFIS, ANGELA         GRIFFIS, SCOTT
 5      2:13-cv-14270   DEBUQUE, MARITZA MEJIA
 6      2:13-cv-28349   CLARY, KAREN           CLARY, JOE
 7      2:14-cv-10892   MCLEAN, SAMANTHA       MCLEAN, RICKY
 8      2:15-cv-08703   GALSTER, SANDRA        GALSTER, GERARD
 9      2:18-cv-00598   JOHNS, NANCY
10      2:18-cv-00887   PAUL, DEANNE
